ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_03_FR.txt. 132

OPINION INDIVIDUELLE DE M. VALTICOS

Sans me dissocier de l’arrêt ci-dessus, je souhaite préciser ma propre
pensée. C’est qu'il s’agit d’une affaire en plusieurs points confuse et dont
les éléments comportent, si l'on peut dire, un certain déficit juridique. Or,
en matière de compétence de la Cour, il s'impose d'avoir la certitude que
les deux Etats concernés ont bien été d'accord pour soumettre leur diffé-
rend à la Cour et que l'accord a aussi porté sur l’objet du différend et sur
le mode de saisine de la Cour. En l'occurrence, on ne saurait affirmer
qu'il en est bien clairement ainsi.

Certes, je suis d’avis que, comme il est indiqué dans l'arrêt ci-dessus, les
échanges de lettres du mois de décembre 1987 peuvent être considérés
comme un accord international, mais un accord de principe dont les
modalités restaient à préciser. Je veux bien admettre également, bien que
moins aisément, qu’on puisse aussi considérer comme un accord le pro-
cès-verbal signé à Doha dans des conditions quelque peu obscures et des
termes qui ont paru ambigus. Il y a donc bien eu accord pour s'adresser
à la Cour.

Je ne saurais cependant passer sous silence le fait qu’un problème s’est
posé au sujet du terme arabe «al tarafan», utilisé par les Parties en vue de
décrire la démarche à entreprendre pour saisir la Cour.

Quoi qu'il en soit, la Cour ne devrait connaître effectivement de la pré-
sente affaire quant au fond que si les deux Etats concernés la saisissent de
leurs différends, que ce soit conjointement ou séparément, et selon la for-
mule dite «bahreïnite» acceptée par tous deux et prévoyant que chacun
des Etats soumet à la Cour les questions qu'il estime voir celle-ci trancher
sans que l’autre Etat puisse s'opposer à leur examen.

C’est dans cet esprit que je m'associe aux termes de l'arrêt.

(Signé) Nicolas VALTICOS.

24
